Citation Nr: 0333530	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  02-01 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected lumbosacral strain.  

2.  Entitlement to an initial, compensable disability rating 
from April 1, 2001 to September 30, 2002 for service-
connected arthritis of the hands.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Coppola




INTRODUCTION

The veteran had active military service from March 1979 to 
March 2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision from the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
RO has not issued a VCAA notice letter to the appellant in 
connection with his claim.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F. 
3d 1334 (Fed. Cir. 2003), the United States Court of Appeals 
for the Federal Circuit (CAFC) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The CAFC found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.

In September 2001 the RO granted service connection for 
arthritis of the hands.  The RO assigned a noncompensable 
disability rating, effective April 1, 2001.  

The veteran filed a notice of disagreement with the 
assignment of the noncompensable disability rating.  

Subsequently, the RO determined that the evidence did not 
support a clinical diagnosis of arthritis of the hands.  

The RO issued a statement of the case in March 2002.  
Although the RO listed the issue as an increased rating, the 
RO incorrectly analyzed the issue as a proposed severance of 
service connection under 38 C.F.R. § 3.105(d) (2003).  The RO 
has not issued the veteran a statement of the case on the 
issue of entitlement to an initial, compensable disability 
rating from April 1, 2001 to September 30, 2002 for service-
connected arthritis of the hands.  

Since a notice of disagreement has been submitted with 
respect to this issue, a statement of the case should be 
issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).



When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative.  38 C.F.R. § 19.26 
(2003) (emphasis added).  

In April 2002 the RO proposed severance of service connection 
for arthritis of the hands in accordance with the provisions 
of 38 C.F.R. § 3.105(d) (2003).  In July 2002 the RO severed 
service connection, effective October 1, 2002.  The RO 
notified the veteran of that decision by letter dated July 
15, 2002.  

In October 2002 the veteran's representative submitted a 
written statement in support of the claim.  In an October 
2003 statement, the veteran's representative argues that the 
October 2002 written statement is a notice of disagreement 
with respect to the decision to sever service connection for 
arthritis of the hands.  

The question of whether a timely notice of disagreement or 
substantive appeal had been submitted is an appealable issue.  
See 38 C.F.R. § 19.34 (2003).  This issue must be addressed 
by the RO.  

The Board notes that the provisions of the Rating Schedule 
pertaining to disabilities of the spine were amended, 
effective September 26, 2003.  The veteran has not been 
provided the amended rating criteria.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

Accordingly, this case is REMANDED for the following:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the VBA 
AMC or the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must issue the veteran a 
statement of the case on the issue of 
entitlement to an initial, compensable 
disability rating from April 1, 2001 to 
September 30, 2002 for service-connected 
arthritis of the hands.  

3.  The VBA AMC must address the 
representative's October 2003 contention 
that a timely notice of disagreement was 
submitted to the July 2002 severance of 
service connection for arthritis of the 
hands.  

If the VBA AMC determines that a timely 
notice of disagreement had been 
submitted, then it should issue a 
statement of the case on the issue.  

If the VBA AMC determines that a timely 
notice of disagreement had not been 
submitted, then it should notify the 
veteran and his representative of that 
determination.  

4.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

5.  The VBA AMC should then conduct any 
necessary development brought about by 
the veteran's response and issue a 
supplemental statement of the case if 
necessary.  The supplemental statement of 
the case should contain all applicable 
laws and regulations not previously 
furnished to the veteran.  This should 
include the amended rating criteria 
pertaining to disabilities of the spine, 
which became effective September 26, 
2003.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


